department of the treasury internal_revenue_service washington d c nov -6 office symbols cc dom fs it a case number uilc assistant regional_counsel large case deborah a butler assistant chief_counsel field service number release date memorandum for from subject internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination field_service_advice issued to examination or appeals is advisory only and does not resolve the service position on an issue or provide the final basis for closing a case this document is not to be relied upon or otherwise cited as precedent legend x a b c d e f g h j year year year year a dollar_figure b dollar_figure issue whether vendor rebates and a signing bonus should be included in x’s income under sec_61 and sec_451 in year conclusion if it is determined that x’s treatment of vendor rebates and the signing bonus for financial reporting purposes clearly reflects income the same treatment should be used for tax purposes in addition based on the facts presented we conclude x’s right to receive the signing bonus and any vendor rebates earned by the close of year was fixed for purposes of the all_events_test by the end of year accordingly any such rebates and the signing bonus should be included in income in year facts we rely on the facts set forth in your memorandum in addition we have reviewed the copies of contracts and other documents that were included with your memorandum x is a corporation in the business of operating we assume for purposes of this analysis that x is an accrual basis taxpayer using a calendar_year during year x either entered into or had preexisting agreements with several vendors although the terms of the contracts varied the contracts typically quoted a price for various products and provided for adjustments to the stated contract_price in addition the contracts generally provided for volume discounts and rebates many of the contracts provided for the discounts to increase proportionately as the volume of purchases increased in addition the contracts usually contained minimum purchase requirements where the rebates were contingent on x purchasing product from the vendor in at least an equal volume to the previous year another typical provision was that x was required to use a particular vendor exclusively for a particular type of product the payment terms also varied however as a general matter the contracts provided for x to be paid on a semi-annual or quarterly basis x’s contract with a was for an eight-year term the contract with a included a signing bonus if the contract was signed by september year under this provision a agreed to pay x a signing bonus in the amount of a in the form of a credit memo prior to november year the contract also provided that under certain circumstances the bonus must be returned to a the contract required x to refund the entire bonus to a no later than october year if x failed to convert an entity owned by x from the use of competitive products to the use of a’s products by september year the contract also provided for x to repay a a proportionate amount of the bonus in the event x terminated the contract early the contract was signed on september year a issued a credit memo on x’s behalf on october year funds in the amount of a were wired to x on october year the wire transfer references the conversion bonus we believe although the facts on this point are not clear that the fund transfer corresponded to the time x fulfilled its contractual obligation to a further it is unknown whether x reported the signing bonus in year law and analysis sec_451 provides that the amount of an item_of_income shall be included in gross_income in the taxable_year it is received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is properly accounted for as of a different period under an accrual_method of accounting_income is includible in gross_income in the taxable_year when all events have occurred which fix the right to receive such income and the amount of income can be determined with reasonable accuracy sec_1_446-1 and sec_1 a in this case it is our understanding that x uses a hybrid method_of_accounting for purposes of this analysis we assume x uses an accrual_method to account for items similar to the bonus and rebates we also understand that x has not argued that the amount of income cannot be determined with reasonable accuracy accordingly the sole issue is whether in year all events have occurred which fix x’s right to the signing bonus and to the volume discounts and rebates generally the right to receive income is fixed at the earlier of when the income is actually or constructively received due or earned by performance 108_tc_448 any one of these criteria is sufficient independently to require accrual under the all_events_test id pincite thus it is the fixed_right to receive the income that is controlling not whether there has been actual receipt of the income 107_tc_282 sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books the term method_of_accounting includes not only the over-all method_of_accounting but also the accounting treatment of any item sec_1_446-1 except for deviations permitted or required by special accounting rules a taxpayer is generally required to compute taxable_income using the same method_of_accounting used to compute book income unless that method_of_accounting does not clearly reflect income sec_1_446-1 see also applied communications inc v commissioner tcmemo_1989_469 in applied communications inc v commissioner tcmemo_1989_469 the taxpayer’s revenues were generated from the design development and maintenance of electronic funds transfer systems in addition to its software business the taxpayer began a separate business activity selling computer hardware in the taxpayer accounted for the software business using the cash_method but accounted for the hardware business using an accrual_method beginning in the taxpayer adopted the accrual_method for both its software and hardware revenues for financial reporting purposes the taxpayer also used accrual accounting for its reports to the sec and financial institutions and for other business purposes for tax purposes however the taxpayer continued to use the cash_method for software revenues the commissioner determined that the taxpayer’s method_of_accounting did not clearly reflect income accordingly the taxpayer was required to change to accrual accounting for the software business in rejecting the taxpayer’s argument that its method_of_accounting clearly reflected income the court was persuaded by the fact that the taxpayer used an accrual_method to report its financial results to shareholders to creditors and to the general_public the court found it incongruous for the taxpayer to contend that the cash_method more clearly reflected income for tax purposes when it represented its earnings under an accrual_method for all other purposes in the instant case it is our understanding that for financial reporting purposes x included the signing bonus and rebates in income in year we believe it may be argued under the rationale of applied communications that these items should be treated the same for tax purposes as for financial reporting purposes unless x can show that this treatment does not clearly reflect income the volume discounts and rebates as indicated above under an accrual_method of accounting the right to receive income is fixed at the earlier of when the income is actually or constructively received the income is due or the income is earned by performance based on our review of the contracts you provided it appears likely in the case of the volume discounts and rebates that x earned the right to receive some portion of the rebates by year end year through performance accordingly we agree with your conclusion that x’s right to the earned rebates became fixed when goods were purchased from the vendors in the volumes required during the time period required to the extent the facts indicate that x was in compliance with the terms of its contracts at the end of year the rebate income should accrue the signing bonus in analyzing the all_events_test there are at least two lines of authority dealing with the conditions under which a taxpayer’s right to receive income becomes fixed the first concerns the situation where the taxpayer receives advance_payments for services to be performed in the future in 367_us_687 an accrual basis taxpayer received advance_payments on annual membership dues for tax purposes the taxpayer reported only a portion of the prepaid dues based on the number of months in that taxable_year covered by those dues the balance accrued over the remaining membership period in the following taxable_year the commissioner took the position that the taxpayer was required to report the entire amount of prepaid dues in the taxable_year received in upholding the commissioner’s position that the all_events_test was met when the dues were received the supreme court considered the fact that the taxpayer provided services on demand because there was no fixed time for performance on the contract the court concluded the taxpayer’s method_of_accounting was purely artificial id pincite the court also considered the fact that the taxpayer’s method_of_accounting for the dues did not respect the criteria of annual tax_accounting id pincite in schlude v commissioner u s the court revisited this issue in schlude the taxpayers offered dancing lessons under various payment plans the taxpayers reported income for tax purposes on an accrual basis customers either paid a cash down payment in advance with the balance due in installments or they paid a portion of the down payment in cash with the remainder of the down payment paid in installments and the balance of the contract_price paid_by a debt_instrument by their terms the contracts were noncancellable and nonrefundable the commissioner adjusted_gross_income to include the advance_payments and the full face amounts of the notes used to pay the balance relying on aaa the court upheld the adjustments reiterating that f or an accrual basis taxpayer ‘it is the right to receive and not the actual receipt that determines the inclusion of the amount in gross_income ’ id pincite quoting from 292_us_182 however in 493_us_203 the court determined customer deposits required to insure payment of future bills for electric service should not be treated as income even though the taxpayer actually received the deposits and the deposits were commingled with the taxpayer’s general funds and at all times were subject_to the taxpayer’s unfettered use and control the deposited amounts were refunded to the customer when he made timely payments for a specified period of time or alternatively when the customer satisfied a credit test at the customer’s option the deposit could be repaid or applied against future bills under these circumstances the court rejected the notion that the payments constituted advance_payments for electricity according to the court the issue turned on the rights and obligations assumed by the taxpayer at the time the deposits were made id pincite because the deposits were subject_to an express obligation to repay either when the customer terminated service or established good credit the court concluded the taxpayer did not enjoy complete dominion over them the court distinguished the deposits from advance_payments by indicating that with advance_payments the seller is assured that it may keep the money so long as it fulfills its contractual obligations id pincite the second line of authority beginning with 360_us_446 discusses the situation where payment to the taxpayer is withheld or deposited in a reserve_account in hansen the taxpayers were accrual basis retail automobile dealers they sold automobiles on credit and assigned the consumer installment paper to a finance company the taxpayers’ agreement with the finance company provided for the taxpayers to guarantee payment of the installment_obligations of the consumers at the time the consumer paper was assigned the finance company paid the taxpayers the face_amount of the note less a specified percentage that was credited to a reserve_account as the note was paid the finance company released amounts to the taxpayers the taxpayers only reported amounts as they were released by the finance company the commissioner took the position that the full contract_price including amounts held in reserve should be included in income in the year_of_sale the supreme court agreed indicating that under the accrual_method it was the time of the acquisition of the fixed_right to receive the reserves not the time of their actual receipt that controlled when the reserves must be reported as income more recently in 108_tc_448 the tax_court examined the all_events_test in the context of determining when accrual basis taxpayers were required to report the portion of the price of multi-year-vehicle- service contracts vsc’s that was required to be deposited in escrow the vsc’s covered a set period of time and obligated the taxpayers to make repairs or replace listed parts for a fixed price the full purchase_price of the vsc’s was due and collected at the time of sale but the purchaser had the option of canceling the vsc at any time by paying a nominal charge if the contract was canceled the purchaser was entitled to a refund of some or all of the purchase_price depending on the time of cancellation the contract also provided that a specific_portion of the contract was to be held in escrow as a reserve fund to insure the taxpayers were financially able to cover any claims the disposition of the purchase_price of the contract was subject_to detailed procedures and the taxpayers’ access to the reserves held in escrow was strictly controlled the commissioner determined the taxpayers’ method_of_accounting did not clearly reflect income accordingly the taxpayers’ income was adjusted to include the full purchase_price of the vsc’s in the year_of_sale the taxpayers argued that the amounts deposited in escrow pursuant to the contract terms should not be included in gross_income until actually released to them because the contracts were executory contracts according to the taxpayers at the time the contracts were entered into they were not entitled to any of the amounts held in escrow because they had not yet provided any repair services consequently the taxpayers contended their right to the income was not fixed for purposes of the all_events_test in addition the taxpayers argued their situation was similar to that of the taxpayer in indianapolis power because inasmuch as they were obligated to refund certain amounts at the purchaser’s option there was no guarantee that they would be allowed to keep the money the tax_court rejected these arguments in the court’s view the fact that the taxpayers had not performed any repair services under the vsc’s at the time the purchase_price was collected and deposited into escrow did not control whether the contract_price should be included in income id pincite neither was the court persuaded that the taxpayers’ situation was similar to the situation in indianapolis power specifically the court rejected the notion that refundability comprised the exclusive criterion for distinguishing taxable_income from nontaxable deposits id pincite instead the court indicated that the distinguishing factor in determining whether amounts were nontaxable deposits or taxable_income was whether the taxpayer’s right to retain the funds was contingent on the customers’ future decisions to purchase services and have the amounts applied to the bill id thus the court considered the extent to which the taxpayer as opposed to the customer controlled whether the funds would ultimately be retained as income in the instant case the signing bonus is similar to an advanced payment in certain respects and similar to an amount held in reserve in others according to the contract the bonus was due if the contract was signed by a date certain the contract was in fact signed by the specified date and the bonus was paid_by credit memo in accordance with the terms of the contract we acknowledge there may be a dispute on the issue of when the bonus was actually paid because the funds were not released to x until year however we believe that the form of payment was in the nature of a debt obligation thus x may be considered paid in year see sec_1_61-2 if x is considered paid in year the payment has the characteristics of an advance_payment under the advance_payment line of authority the bonus is included in income in the year of receipt or when the amounts become due and payable despite the fact that the required services have not been performed at the time of collection see 372_us_128 on the other hand this case may be distinguished from the majority of advance_payment cases because the bonus was subject_to refund in addition x’s access to the funds was not unrestricted until the funds were wired in year in this sense the payment of the bonus is akin to an amount held in reserve under the line of authority dealing with amounts held in reserve withheld amounts are includible in income as long as at the time of receipt the amounts are set_aside for eventual payment to the taxpayer or for satisfaction of the taxpayer’s obligations thus in this case the bonus which would either be paid to x or returned to a in satisfaction of x’s obligation may be included in income in year despite the fact that x’s access to the money was restricted and the funds were subject_to forfeiture accordingly we conclude there is sufficient authority to support accrual of the bonus in year to the extent that x argues under indianapolis power that it did not enjoy complete dominion over the bonus we believe the instant case is distinguishable unlike the situation in indianapolis power as long as x fulfilled its contractual obligations it was guaranteed it would be allowed to keep the money moreover under the rationale of johnson the fact that release of the funds may have been delayed to secure x’s executory obligations does not affect the timing of x’s acquisition of a fixed_right to the bonus although x’s failure to fulfill its obligations might ultimately divest x of its right to the bonus the conditions imposed in the contract are insufficient in our view to prevent x from acquiring a right to the bonus in year and do not preclude accrual of the income see schwab t c pincite case development hazards and other considerations the information we have been provided does not disclose x’s position regarding when it contends these amounts should be accrued any further questions about this matter may be directed to susan mosley at deborah a butler assistant chief_counsel by thomas d moffitt thomas d moffitt senior technician reviewer income_tax accounting branch field service division
